UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6384


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

KENNETH D. BEVERLY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Henry E. Hudson, District
Judge. (3:05-cr-00526-HEH-1; 3:13-cv-00060-HEH)


Submitted:   July 29, 2014                 Decided:   August 21, 2014


Before NIEMEYER, KING, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kenneth D. Beverly, Appellant Pro Se. Steven T. Buck, Gregg
Robert Nivala, OFFICE OF THE UNITED STATES ATTORNEY, Gurney
Wingate Grant, II, Assistant United States Attorney, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Kenneth       D.    Beverly      seeks       to    appeal        the    district

court’s orders construing his filings as 28 U.S.C. § 2255 (2012)

motions and dismissing them as successive.                             The orders are not

appealable       unless        a     circuit        justice       or     judge        issues     a

certificate of appealability.                  28 U.S.C. § 2253(c)(1)(B) (2012).

A    certificate        of     appealability          will       not    issue        absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                      When the district court denies

relief   on     the    merits,       a   prisoner         satisfies      this    standard       by

demonstrating         that        reasonable        jurists      would       find     that     the

district       court’s       assessment      of      the    constitutional            claims    is

debatable       or    wrong.        Slack    v.      McDaniel,         529   U.S.      473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is     debatable,         and   that       the    motion      states    a    debatable

claim of the denial of a constitutional right.                               Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Beverly has not made the requisite showing.                                 Accordingly,

we   deny      his    motion       for   a   certificate         of     appealability          and

dismiss the appeal.               We dispense with oral argument because the

facts    and    legal    contentions         are      adequately        presented        in    the

                                                2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                   DISMISSED




                                    3